Title: To James Madison from John Graham, 30 December 1801
From: Graham, John
To: Madison, James


Sir
Bourdeaux 30th December 1801.
I have just arrived at this place from Paris, & hasten to avail myself of an opportunity (which this Moment offers itself) of sending on four Packets which were instrusted [sic] to me by Mr Levingston, for you. I also send one for the President from some Gentleman in Paris. These Packets will go to New York in the Ship Orlando, now waiting below for her Papers which will be sent on to Night.
I shall do myself the Honor to write to you more at length tomorrow & shall then proceed on to Madrid where I hope to arrive by the Middle of the Month. With Sentiments of the Highest Respect I have the Honor to be Yr Mo: Obt Sert
John Graham

I have in a Note to the Capt of the Orlando, requested him to deliver the Packets which I send him, to the Collector at New York.
 

   RC (DNA: RG 59, DD, Spain, vol. 6).

